Dismiss and Opinion Filed January 21, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-21-00550-CV

                     MARCUS DON MOSELEY, Appellant
                                  V.
                    PHYLLIS NOBLES MOSELEY, Appellee

                On Appeal from the 303rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-22893

                         MEMORANDUM OPINION
                    Before Justices Reichek, Nowell, and Carlyle
                             Opinion by Justice Nowell
      Appellant filed his brief in this appeal on October 7, 2021. The brief did not

comply with rule 38.1 of the Texas Rules of Civil Procedure. Among other things,

appellant’s three-page brief did not contain citations to the record, did not contain

citations to authority, and did not contain any legal argument specifying how the

trial court erred and why this Court should reverse the trial court’s judgment. We

notified appellant by letter that his brief was deficient and directed him to file an

amended brief that complied with rule 38.1 within ten days. We cautioned appellant

that failure to do so might result in the dismissal of this appeal without further notice.

To date appellant has failed to do so.
      Appellee has now filed a motion to dismiss the appeal, relying in part, on

appellant’s failure to file a brief compliant with rule 38.1. We grant appellee’s

motion and dismiss this appeal. See TEX. R. APP. P. 38.1; 38.8; 42.3 (b)(c).




210550f.p05                                /Erin A. Nowell//
                                           ERIN A. NOWELL
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARCUS DON MOSELEY,                          On Appeal from the 303rd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-19-22893.
No. 05-21-00550-CV          V.               Opinion delivered by Justice Nowell.
                                             Justices Reichek and Carlyle
PHYLLIS NOBLES MOSELEY,                      participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee PHYLLIS NOBLES MOSELEY recover her
costs of this appeal from appellant MARCUS DON MOSELEY.


Judgment entered this 21st day of January, 2022.




                                       –3–